DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-8, 10-51 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a game board comprising the limitations required by independent claims 1, 14, 29-30, 35 and 38.  Specifically, independent claims are directed to a game board comprising electromagnets juxtaposed with a substrate of the game board. With respect to claims 1, at least first and second electromagnets are individually addressable to cause at least one game piece to move on the game board substrate. A processor controls energization to move a first game piece from a first location to a second location, wherein a path between the first and second locations is determined to avoid collisions with another game piece when the first game piece moves on the path. This arrangement allows controlled system movement of game pieces without being obstructed by other game pieces while maintaining a perception of single action movement of the game pieces. With respect to claims 14, at least first and second electromagnets are individually addressable to cause at least one game piece to move on the game board substrate. A processor is configured to identify a titled game board substrate, and energize at least one electromagnet to hold the game piece on the game board in response to identifying the tilting. This arrangement enables game play in multiple orientations. With respect to claim 29, at least first and second electromagnets are individually addressable to cause at least one game piece to move on the game board substrate. A processor is configured to identify a surrogate game piece to be used instead of a demanded game piece, execute a game with the surrogate, and visibly indicate that the piece is a surrogate game piece being used for the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Perez et a. (US Pub. No. 2021/0394043), Hansen et al. (US Pub. No. 2019/0275411), Smooth et al. (US Pat. No. 9,240,268), Assa (US Pub. No. 2013/0244784), Bauer (US Pub. No. 2018/0217690), Aman et al. (US Pat. No. 10,857,450), Linke (US Pat. No. 2,302,333), Ulan (US Pat. No. 5,040,800), McDaniel et al. (US Pat. No. 4,211,411), Hess (US Pat. No. 5,848,788), Kraegeloh et al. (US Pat. No. 2011/0272884), Jones et al. (US Pat. No. 4,398,720), Madigou et al. (US Pub. No. 2007/0117602), Zhukov et al. (US Pub. No. 2009/0017889), Lin (US Pub. No. 2009/0270183), Morichau-Beauchant et al. (US Pat. No. 8,602,857), Bibi (US Pub. No. 2005/0077678), Denbigh et al. (US Pat. No. 11,117,046), MacIver et al. (US Pub. No. 2006/0175753), Leroy (FR 2738159) and Baxter (GB 2271724). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael D Dennis/
Primary Examiner, Art Unit 3711